DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on March 3, 2021, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on September 29, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has not been considered as to the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulk et al., (hereafter “Paulk”) US 2010/0325076 in view of Pelkonen et al., (hereinafter “Pelkonen”) article entitled to “Gorilla-a fast, scalable, in memory time series database”.
As to claim 1, Paulk discloses a computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query (see [0005]m [0023] and [0037], retrieving data associated with the one or more visualizations from one or more database upon receiving a request for one or more visualizations from a client, wherein the retrieving data is analogous to search result);
causing presentation of the data visualization in a user interface (see [0006], the knowledge visualization system to customize the format of the visualization and/or the information presented in the visualization, which allows a greater user control and flexibility regarding the content and presentation of the visualization);
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays (see [0004], [0023] and [0037], converting the data for presentation to clients associated with the one or more visualization into visualization data); and
responsive to the assignment, pushing, by a server, the data visualization to the one or more displays using a server push, the pushing causing presentation of the data visualization on the one or more displays (see [0005], ([0023] and [0037], pushing the visualization data to the respective clients for presentation as a visualization to the clients’ display).
However, Paulk does not explicitly disclose the claimed “each event of the events comprising a time stamp and a portion of machine data”.
On the other hand, Pelkonen discloses the claimed each event of the events comprising a time stamp and a portion of machine data (see fig.2 and page 1819, having a series of events, wherein each event is associated with timestamp).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Paulk to associated a time stamp to each event in the conventional manner as disclosed by Pelkonen in order to optimize for remaining highly available for writes and reads, even in the face of failures, at the expense of possibly dropping small amounts of data on the write path, thereby improving query efficiency


As to claim 2, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the user interface is presented on a display of a client device and the one or more displays are of one or more display devices (see [0020], [0042], transmitting the visualization data to one or more client to be presented in one or more visualizations and displaying multiple visualizations based upon the visualization data received from server using common data access interface).

As to claim 3, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, further comprising registering each display of the one or more displays based on receiving a request from a display device, the registering including creating a display profile for the display, wherein the assignment is based on a display configuration setting in the display profile (see [0056], transmitting, to the first client and second client, the modified visualization data).




As to claim 4, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the graphical interface element comprises a list of options, each option being selectable to cause the assignment of the data visualization to be to at least one display that corresponds to the option (see [0025], allowing clients to access different types of visualizations having different types of formatting options).

As to claim 5, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the one or more displays comprise a group of displays (see [0055], transmitting, to a first client and a second client, the visualization data).
As to claim 6, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the user interface comprising the presentation of the data visualization is a search interface that received the query as a search query, and the query results comprise search results of the search query (see [0017], requesting one or more visualizations and retrieving data associated with the one or more visualizations from one or more databases).

As to claim 7, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the presentation of the data visualization on the one or more displays is synchronized with the presentation of the data visualization in the user interface (see [0032], change to one of the visualizations is reflected in all the synchronized visualizations, wherein user makes a global change to multiple visualizations running on client by merely submitting the changes to common data access interface with regard to one of the visualizations).
As to claim 8, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the presentation of the data visualization in the user interface is dynamically updated based on updates to the query results, and the presentation of the data visualization on the one or more displays mirrors the presentation of the data visualization in the user interface.

As to claim 9, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the data visualization comprises a graph generated from a set of one or more values obtained from the events (see [0025], correspond to bar-graph-type visualizations, whereas another data builder module could correspond to line-graph-type visualizations).

As to claim 10, the combination Paulk and Pelkonen discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the pushing causes the data visualization to replace a different data visualization that is presented on the one or more displays (see [0057], the modification request indicating a desired modification to at least one of the one or more visualizations, modify the visualization data associated with one or more visualizations in response to the modification request, and transmit the modified visualization data to the first client and the second client).

As to claims 11-15, claims 11-15 are system for performing the method of claims 1-10 above. They are rejected under the same rationale.

As to claims 16-20, claims 16-20 are non-transitory computer-readable media having instructions stored thereon for executing the method of claims 1-10 above. They are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,977,316. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-30 of the US Patent, except for determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a trigger condition assigned to a registered display, since pushing presented data visualizations would have been explicitly in order to ensure the selection of a limited set for an extraction rules can be a tool for simplifying and focusing the data model, while allowing a user flexibility to explore the data subset. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.

Please, see the comparison table below:
Application
Patent
1. A computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays; and
responsive to the assignment, pushing, by a server, the data visualization to the one or more displays using a server push, the pushing causing presentation of the data visualization on the one or more displays.
1. A computer-implemented method of display management comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results,
wherein the field corresponds to locations in the events containing the field values for specific events,
wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.





11. A system comprising:
one or more processors; and
computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays; and
responsive to the assignment, pushing, by a server, the data visualization to the one or more displays using a server push, the pushing causing presentation of the data visualization on the one or more displays.
20. A system comprising:
one or more processors; and
computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.









Application
Patent
16. One or more non-transitory computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays; and
responsive to the assignment, pushing, by a server, the data visualization to the one or more displays using a server push, the pushing causing presentation of the data visualization on the one or more displays.
26. One or more computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.


The dependent claims 2-10, 12-15 and 17-20 are distinct from the patented claims 2-19, 21-25 and 27-30. Therefore, the dependent claims 2-10, 12-15 and 17-20 are rejected for incorporating the deficiency of their respective base claims by dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wigdor et al., Article entitled “WeSpace: The Design, Development, and Deployment of a Walk-Up and Share Multi-Surface Collaboration System” (involved in a collaborative work space that integrates a large data wall with a multi-user multi-touch table. WeSpace has been developed for a population of scientists who frequently meet in small groups for data exploration and visualization. It provides a low overhead walk-up and share environment for users with their own personal applications and laptops. We present our year-long effort from initial ethnographic studies, to iterations of design, development and user testing, to the current experiences of these scientists carrying out their collaborative research in the WeSpace. We shed light on the utility, the value of the multi-touch table, the manifestation, usage patterns and the changes in their workflow that WeSpace has brought about).

Pelkonen et al., article entitled “Gorilla-A Fast, Scalable, In-Memory Time Series Database” (involved in a Large-scale internet services aim to remain highly available and responsive in the presence of unexpected failures. Providing this service often requires monitoring and analyzing tens of millions of measurements per second across a large number of systems, and one particularly effective solution is to store and query such measurements in a time series database (TSDB). A key challenge in the design of TSDBs is how to strike the right balance between efficiency, scalability, and reliability. In this paper we introduce Gorilla, Facebook's in-memory TSDB. Our insight is that users of monitoring systems do not place much emphasis on individual data points but rather on aggregate analysis, and recent data points are of much higher value than older points to quickly detect and diagnose the root cause of an ongoing problem. Gorilla optimizes for remaining highly available for writes and reads, even in the face of failures, at the expense of possibly dropping small amounts of data on the write path. To improve query efficiency, we aggressively leverage compression techniques such as delta-of-delta timestamps and XOR'd floating point values to reduce Gorilla's storage footprint by 10x. This allows us to store Gorilla's data in memory, reducing query latency by 73x and improving query throughput by 14x when compared to a traditional database (HBase)-backed time series data. This performance improvement has unlocked new monitoring and debugging tools, such as time series correlation search and more dense visualization tools. Gorilla also gracefully handles failures from a single-node to entire regions with little to no operational overhead).

US 10,848,510 (involved in generating performance data in response to a monitor trigger in the code of a client application or other triggering application event, as … includes a search bar , a workflow event type filter , and a workflow event list).

Miserendino et al., article entitled “ThreatVectors: contextual workflows and visualizations for rapid cyber event triage” (involved in Cyber security operations face a daily flood of security events generated by automated security tools and analytics. These events must be rapidly and accurately triaged to remove false positives and focus investigations on those presenting the greatest risks to the enterprise and requiring immediate remediation. We introduce ThreatVectors as a contextual triage workflow and event visualization tool to aid operators in event triage. ThreatVectors use a streaming event processing framework for event correlation, aggregation and prioritization based on user definable event collections and a cyber-triage domain specific language. Triage work progress is shown using a novel progress bar matrix. Event collection visualization includes abstract event thumbnails for event overview and a dynamic filtering mechanism based on metafield hierarchies. Bulk adjudication of filtered event views and event clusters is supported. User testing on large enterprise networks indicates the approach has significant potential for aiding in identifying multievent campaigns, supporting collaborative triage and reducing total time spent triaging events).

US 2009/0210814 and 2009/0210071 (involved in data visualization server that receives data from the application server and present it in raw tabular form, text-based reports, graphical reports, and representations of the monitored processes enhanced with additional data (e.g., supply-chain data, inventory data, financial data, etc.), alarms, and visual indicators relating to the processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 15, 2022